Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 1 of 40 PageID: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


MICHAEL A. BERNSTEIN, Individually and
On Behalf of All Others Similarly Situated,       Case No. ______________
                             Plaintiff,           JURY TRIAL DEMANDED
              v.                                  CLASS ACTION
CELGENE CORPORATION, MARK J.
ALLES, RICHARD W. BARKER, MICHAEL
W. BONNEY, MICHAEL D. CASEY, CARRIE
S. COX, MICHAEL A. FRIEDMAN, JULIA A.
HALLER, PATRICIA HEMMINGWAY HALL,
JAMES J. LOUGHLIN, ERNEST MARIO, and
JOHN H. WEILAND,

                             Defendants.


  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff Michael A. Bernstein (“Plaintiff”) by and through his undersigned attorneys,

brings this class action on behalf of himself and all others similarly situated, and alleges the

following based upon personal knowledge as to those allegations concerning Plaintiff and, as to

all other matters, upon the investigation of counsel, which includes, without limitation: (a)

review and analysis of public filings made by Celgene Corporation (“Celgene” or the

“Company”) and other related parties and non-parties with the U. S. Securities and Exchange

Commission (“SEC”); (b) review and analysis of press releases and other publications

disseminated by Celgene and other related non-parties; (c) review of news articles, shareholder

communications, and postings on Celgene’s website concerning the Company’s public

statements; and (d) review of other publicly available information concerning Celgene and

Defendants.
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 2 of 40 PageID: 2



                                 NATURE OF THE ACTION

       1.      This action is brought as a class action by Plaintiff on behalf of himself and the

other public holders of the common stock of Celgene against the Company and the members of

the Company’s board of directors (the “Board”) for violations of Sections 14(a) and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale of Celgene.

       2.      On January 2, 2019, the Board caused the Company to enter into an agreement

and plan of merger (the “Merger Agreement”) with Burgundy Merger Sub, Inc. (“Merger Sub”),

a wholly-owned subsidiary of Bristol-Myers Squibb Company (“Bristol-Myers Squibb”). The

transactions referred to in the Merger Agreement are referred to herein as the “Proposed

Merger.”

       3.      Under the terms of the agreement, Celgene shareholders will receive: 1.0 Bristol-

Myers Squibb share, $50.00 in cash, and one tradeable Contingent Value Right (“CVR”) 1 for

each share of Celgene, collectively sometimes referred to herein as the “Merger Consideration.”

       4.      The consummation of the Proposed Merger is subject to certain closing

conditions, including the approval of the stockholders of Celgene. The Company expects the

Proposed Merger to close in the third quarter of 2019.

       5.      On February 1, 2019, in order to convince Celgene’s shareholders to vote in favor

of the Proposed Merger, the Board authorized the filing of a joint materially incomplete and

misleading registration statement, which was filed by Bristol-Myers Squibb on Form S-4 with

the SEC (the “S-4” or the “Registration Statement”), in violation of Sections 14(a) and 20(a) of

the Exchange Act.

1
 Each CVR will entitle its holder to receive a payment for the achievement of future regulatory
milestones.



                                                2
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 3 of 40 PageID: 3



        6.      While Defendants are touting the fairness of the Merger Consideration to the

Company’s stockholders in the S-4, they have failed to disclose certain material information that

is necessary for stockholders to properly assess the fairness of the Proposed Merger, thereby

rendering certain statements in the S-4 incomplete and misleading.

        7.      It is imperative that the material information that has been omitted from the S-4 is

disclosed to the Company’s stockholders prior to the forthcoming stockholder vote so that they

can properly exercise their corporate suffrage rights in an informed way. For these reasons, and

as set forth in detail herein, Plaintiff asserts claims against Defendants for violations of Sections

14(a) and 20(a) of the Exchange Act, and Rule 14a-9 and Regulation G, 17 C.F.R. § 244.100.

        8.      Plaintiff seeks to enjoin Defendants from holding the stockholder vote on the

Proposed Merger and taking any steps to consummate the Proposed Merger unless and until the

material information discussed below is disclosed to Celgene’s stockholders sufficiently in

advance of the vote on the Proposed Merger or, in the event the Proposed Merger is

consummated, to recover damages resulting from the Defendants’ violations of the Exchange

Act.

                                  JURISDICTION AND VENUE

        9.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 as Plaintiff alleges violations of Sections 14(a) and

20(a) of the Exchange Act.

        10.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.


                                                   3
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 4 of 40 PageID: 4



       11.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (i) the conduct at issue

had an effect in this District; (ii) Celgene is headquartered in this District; (iii) each of the

Individual Defendants, and Company officers and/or directors, either resides in this District or

has extensive contacts within this District; (iv) a substantial portion of the transactions and

wrongs complained of herein, occurred in this District; (v) most of the relevant documents

pertaining to Plaintiff’s claims are stored (electronically and otherwise), and evidence exists, in

this District; and (vi) Defendants have received substantial compensation in this District by

doing business here and engaging in numerous activities that had an effect in this District.

                                         THE PARTIES

       12.     Plaintiff is, and at all relevant times has been, a Celgene stockholder.

       13.     Defendant Celgene Corporation is a Delaware corporation with its principal

executive offices located at 86 Morris Avenue in Summit, New Jersey 07901. Shares of Celgene

common stock are traded on the Nasdaq Global Select Market (“Nasdaq”) under the symbol

“CELG.”

       14.     Defendant Mark J. Alles (“Alles”) was Chairman of the Board and Chief

Executive Officer of the Company at all times relevant hereto.

       15.     Defendant Richard W. Barker (“Barker”) is and has been a director of the

Company at all times relevant hereto.

       16.     Defendant Hans Bishop (“Bishop”) is and has been a director of the Company at

all times relevant hereto.

       17.     Defendant Michael W. Bonney (“Bonney”) is and has been a director of the

Company at all times relevant hereto.




                                                 4
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 5 of 40 PageID: 5



        18.     Defendant Michael D. Casey (“Casey”) is and has been a director of the Company

at all times relevant hereto.

        19.     Defendant Carrie S. Cox (“Cox”) is and has been a director of the Company at all

times relevant hereto.

        20.     Defendant Michael A. Friedman (“Friedman”) is and has been a director of the

Company at all times relevant hereto.

        21.     Defendant Julia A. Haller (“Haller”) is and has been a director of the Company at

all times relevant hereto.

        22.     Defendant Patricia Hemmingway Hall (“Hall”) is and has been a director of the

Company at all times relevant hereto.

        23.     Defendant James J. Loughlin (“Loughlin”) is and has been a director of the

Company at all times relevant hereto.

        24.     Defendant Ernest Mario (“Mario”) is and has been a director of the Company at

all times relevant hereto.

        25.     Defendant John H. Weiland (“Weiland”) is and has been a director of the

Company at all times relevant hereto.

        26.     Defendants Alles, Barker, Bishop, Bonney, Casey, Cox, Friedman, Haller, Hall,

Loughlin, Mario, and Weiland are collectively referred to herein as the “Individual Defendants”

and, with Celgene, as “Defendants.”

                                CLASS ACTION ALLEGATIONS

        27.     Plaintiff brings this class action pursuant to Federal Rule of Civil Procedure 23 on

behalf of himself and the other stockholders of Celgene (the “Class”). Excluded from the Class

are Defendants herein and any person or other entity related to or affiliated with any Defendant.

        28.     This action is properly maintainable as a class action because:


                                                 5
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 6 of 40 PageID: 6



                a.          The Class is so numerous that joinder of all members is impracticable. As

of December 31, 2018, there were approximately 700,238,758 shares of Celgene common stock

outstanding, held by hundreds to thousands of individuals and entities scattered throughout the

country. The actual number of public stockholders of Celgene will be ascertained through

discovery;

                b.        There are questions of law and fact that are common to the Class that

predominate over any questions affecting only individual members, including the following:

                       i.          whether Defendants have misrepresented or omitted material

information concerning the Proposed Merger in the S-4 in violation of Section 14(a) of the

Exchange Act (“Section 14(a)”);

                     ii.           whether the Individual Defendants have violated Section 20(a) of

the Exchange Act (“Section 20(a)”); and

                     iii.          whether Plaintiff and other members of the Class will suffer

irreparable harm if compelled to vote their shares regarding the Proposed Merger based on the

materially incomplete and misleading S-4.

                c.        Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class;

                d.        Plaintiff’s claims are typical of the claims of the other members of the

Class, and Plaintiff does not have any interests adverse to the Class;

                e.        The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual members




                                                    6
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 7 of 40 PageID: 7



of the Class, which would establish incompatible standards of conduct for the party opposing the

Class;

               f.      Defendants have acted on grounds generally applicable to the Class with

respect to the matters complained of herein, thereby making appropriate the relief sought herein

with respect to the Class as a whole; and

               g.      A class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

         29.   Celgene was incorporated in the State of Delaware in 1986. Celgene is an

integrated global biopharmaceutical company engaged primarily in the discovery, development

and commercialization of innovative therapies for the treatment of cancer and inflammatory

diseases through next-generation solutions in protein homeostasis, immuno-oncology,

epigenetics, immunology and neuro-inflammation. Its primary commercial stage products

include REVLIMID®, POMALYST®/IMNOVID®, OTEZLA®, ABRAXANE®, and VIDAZA®.

Background of the Proposed Merger

         30.   According to the S-4, from time to time, the Board reviews potential opportunities

to enhance stockholder value, including potential strategic acquisitions and divestitures,

collaborations, investments and other strategic transactions and opportunities.

         31.   In early 2017, members of Celgene management and members of Bristol-Myers

Squibb management engaged in preliminary discussions regarding a possible stock for stock

merger of equals, and the two companies entered into a mutual confidentiality agreement on

April 4, 2017 to enable the sharing of limited initial diligence materials. However, in June 2017,




                                                7
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 8 of 40 PageID: 8



following these exploratory conversations and prior to commencing full due diligence, the

parties decided to end further consideration of the potential transaction.

       32.     On September 11 and 12, 2018, the board of directors of Bristol-Myers Squibb

(the “BMS Board”) held a regularly scheduled meeting. The BMS Board discussed the potential

of making an acquisition proposal to Celgene and the range of aggregate values of such a

proposal. After discussion, the BMS Board determined that it was advisable to continue to

explore a potential acquisition of Celgene and, in connection therewith, authorized and directed

Dr. Giovanni Caforio (“Caforio”), Chairman and Chief Executive Officer of Bristol-Myers

Squibb, to approach Alles to propose a potential transaction in which Bristol-Myers Squibb

would acquire Celgene and Celgene stockholders would receive cash and Bristol-Myers Squibb

common stock. The BMS Board granted Caforio the discretion to determine the specific

aggregate value per share for purposes of the initial acquisition proposal, as well as the mix of

cash and Bristol-Myers Squibb common stock comprising the aggregate value per share.

       33.     On September 13, 2018, Caforio contacted Alles to request a meeting.

       34.     On September 21, 2018, Alles met with Caforio for dinner, during which Caforio

proposed and provided a written presentation outlining a potential transaction in which Bristol-

Myers Squibb would acquire Celgene and Celgene stockholders would receive cash and Bristol-

Myers Squibb common stock with an aggregate value of $110 per share. Caforio also indicated

to Alles that the proposal was subject to review and completion of due diligence on Celgene and

negotiation of mutually acceptable definitive agreements. Caforio did not convey to Alles during

the meeting a specific proposed split between cash and stock, or the manner in which the stock

consideration would be converted into an exchange ratio, but Caforio noted that Bristol-Myers




                                                 8
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 9 of 40 PageID: 9



Squibb was contemplating that the stock portion of the consideration would provide Celgene

stockholders with ownership in the combined company in the mid-30 percent range.

       35.     On September 25, 2018, Alles met with the Executive Committee of the Board

(the “Executive Committee”) to discuss the proposal received. The Executive Committee agreed

that the proposal would be discussed in more detail at the next regularly scheduled meeting of

the Board on October 16 and 17, 2018.

       36.     On October 1, 2018, Alles contacted Caforio to inform him that the Board would

discuss the September 21 proposal at its upcoming meeting that month. The following day, after

providing the BMS Board on October 1, 2018 with an update of his discussion with Alles,

Caforio sent an e-mail to Alles reaffirming the proposal and requesting access to due diligence.

       37.     On October 8, 2018, the Board held a special meeting, with members of Celgene

management in attendance. Alles updated the Board regarding the proposal from Bristol-Myers

Squibb, and told the Board that the proposal, as well as Celgene’s long-range strategic plan,

would be discussed in more detail the following week during the regularly scheduled meeting.

       38.     On October 14, 2018, Caforio sent an e-mail to Alles in advance of the planned

Board meeting reaffirming that, notwithstanding the recent volatility in the market prices of

Celgene common stock and Bristol-Myers Squibb common stock, Bristol-Myers Squibb

remained interested in pursuing a potential transaction on the terms previously proposed. The

price of both Celgene common stock and of Bristol-Myers Squibb common stock had declined

since September 21, 2018, with Celgene common stock closing price on October 12, 2018 at a

price of $82.58 per share, and the closing price of Bristol-Myers Squibb common stock on that

day being $57.51 per share.




                                                9
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 10 of 40 PageID: 10



       39.     On October 16-17, 2018, the Board met and reviewed and discussed Celgene’s

long-range strategic plan and outlook presented by members of Celgene management and

representatives of J.P. Morgan Securities LLC (“J.P. Morgan”), a financial advisor to Celgene,

and Wachtell, Lipton, Rosen & Katz (“Wachtell Lipton”), Celgene’s legal counsel. Members of

Celgene management and representatives of J.P. Morgan provided an overview of the terms of

the Bristol-Myers Squibb proposal, as well as preliminary analyses relating to valuation,

including those based on the financial information prepared by members of Celgene management

in connection with Celgene’s long-range strategic plan. Members of Celgene management also

noted certain near-term events that they expected would be positive developments for the

company, including the announcement later that month of Celgene’s earnings results for the third

quarter of 2018 and Celgene’s expected presentations for the Annual Meeting of the American

Society of Hematology, which is referred to in this joint proxy statement/prospectus as ASH, in

December 2018. The Board unanimously determined that, notwithstanding the potential strategic

merit of a combination between Bristol-Myers Squibb and Celgene, the terms outlined did not at

that time provide the Celgene stockholders with sufficient value and, therefore, did not provide a

basis to proceed to due diligence. The Board further agreed that the Executive Committee

should monitor and instruct members of Celgene management on behalf of the Board regarding

subsequent interactions with Bristol-Myers Squibb, and that the full Board would be convened in

the future as appropriate.

       40.     On October 18, 2018, Alles called Caforio to convey the Board’s determination.

Caforio asked if the Board had concerns regarding the strategic fit between the two companies,

the potential mix of cash and stock, the structure of the proposed transaction, social issues or any

other factor beyond value. Alles reported that Celgene’s response substantially reflected the




                                                10
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 11 of 40 PageID: 11



Board’s belief that the terms outlined did not provide sufficient value at that time to Celgene

stockholders, but acknowledged the strategic merit and logic of a potential transaction between

the companies.

       41.       On October 31, 2018, at Caforio’s request, Caforio and Alles met, during which

the two discussed recent events for both companies and in the biopharmaceutical industry

generally, including the recent decline in the stock prices of biopharmaceutical companies,

including both Bristol-Myers Squibb and Celgene. Caforio and Alles discussed the impact of

these events on a potential transaction between the companies, as well as certain upcoming

events for Celgene. Caforio suggested that he would contact Alles regarding the potential

transaction in early December 2018 following Celgene’s presentation of clinical data at ASH.

       42.       On November 15, 2018, Caforio called Alles and informed him that Bristol-

Myers Squibb was preparing a revised proposal for the acquisition of Celgene, and that he hoped

to be in a position to present this proposal to Alles on December 5, 2018, following the next

regularly scheduled meeting of the BMS Board. During this conversation, Caforio requested the

ability to conduct limited due diligence, prior to the upcoming BMS Board meeting on

December 5, 2018, relating to certain Celgene intellectual property to help inform a revised

proposal.

       43.       On November 16, 2018, the Executive Committee met with Alles to discuss

Bristol-Myers Squibb’s request for limited due diligence relating to certain Celgene intellectual

property and determined that it would be appropriate to allow Bristol-Myers Squibb to conduct

this limited due diligence, but that Celgene also should request the ability to conduct limited

reverse due diligence on certain Bristol-Myers Squibb intellectual property because these assets

could affect the value of a potential transaction for Celgene’s stockholders.




                                                11
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 12 of 40 PageID: 12



       44.     On November 19, 2018, Alles called Caforio to convey the Executive

Committee’s determination and, on November 20, 2018, Caforio contacted Alles to inform Alles

that Bristol-Myers Squibb was willing to proceed on that basis with mutual limited due

diligence.

       45.     On November 23, 2018, Celgene and Bristol-Myers Squibb entered into a mutual

confidentiality agreement, which included mutual standstill provisions that would terminate with

respect to either party if such party were to enter into a definitive agreement with a third party

providing for a change-of-control transaction.

       46.     During a meeting on November 28, 2018 and in subsequent teleconferences,

members of management of each of Bristol-Myers Squibb and Celgene reviewed intellectual

property matters with respect to the other company.

       47.     On December 5, 2018, following the meeting of the BMS Board, Caforio sent a

letter to Alles proposing a transaction in which Bristol-Myers Squibb would acquire Celgene for

$55.00 in cash and 0.930 of a share of Bristol-Myers Squibb common stock, for each share of

Celgene common stock. The letter indicated that the proposal was subject to completion of due

diligence and negotiation of mutually acceptable definitive agreements. The letter also noted that

the revised proposal represented an increase in aggregate value, as well as an increase in the cash

component. The letter requested immediate progression to full due diligence, and indicated a

strong desire to announce a transaction by January 2, 2019 given the significant risks to both

companies. The letter also proposed that two current members of the Board would be added to

the BMS Board upon the closing of the transaction. Assuming that each share of Bristol-Myers

Squibb common stock had a value of $52.03, which was the closing price of Bristol-Myers




                                                 12
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 13 of 40 PageID: 13



Squibb common stock on December 4, 2018 (the last trading day prior to the date of the letter),

the proposal represented an aggregate value of $103.39 per share of Celgene common stock.

       48.     On December 6, 2018, the Board held a meeting. Members of Celgene

management provided an overview of the revised proposal from Bristol-Myers Squibb, including

the request for immediate progression to full due diligence and desire to announce a transaction

by January 2, 2019. During the discussion, members of Celgene management also noted certain

market and industry developments that had occurred since the prior meeting of the Board,

including the decline in the stock prices of both Bristol-Myers Squibb common stock and

Celgene common stock, the general decline in the stock prices of biopharma peers and other

macroeconomic dynamics faced by the industry generally. Members of Celgene management

then presented certain financial analyses of the transaction terms proposed by Bristol-Myers

Squibb, including those based on the financial information underlying Celgene’s long-range

strategic plan. Members of Celgene management also outlined certain financial aspects of the

revised proposal, including as compared to Bristol-Myers Squibb’s previous proposal,

considerations related to the relative mix of cash and Bristol-Myers Squibb stock reflected in the

proposal, the value of the proposal and premium represented by the proposal relative to current

and historical Celgene and Bristol-Myers Squibb stock prices, and the potential value creation of

the combined company.

       49.     Members of Celgene management and the Board discussed that, for purposes of

comparing the revised proposal to Bristol-Myers Squibb’s original proposal, if each Bristol-

Myers Squibb share had a value equal to the Bristol-Myers Squibb closing price on September

20, 2018 (the day before the original proposal), the revised proposal of $55.00 in cash and 0.930

of a share of Bristol-Myers Squibb common stock would represent an aggregate value of




                                               13
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 14 of 40 PageID: 14



$112.43 per share, as compared to the original proposal of $110.00. The Board unanimously

determined that, although there may be strategic merit to a combination between Celgene and

Bristol-Myers Squibb, the revised proposal was insufficiently attractive from the perspective of

Celgene’s stockholders and did not provide a basis for the companies to reach an agreement. The

Board also instructed Alles to communicate the determination of the Board to Caforio and agreed

that Alles could communicate with the Executive Committee regarding any subsequent

discussions with Bristol-Myers Squibb.

       50.     On December 8, 2018, Alles contacted Caforio to communicate that the Board

determined the revised proposal continued to undervalue Celgene. Caforio and Alles then agreed

to meet on December 10, 2018 to further discuss a potential transaction between the companies.

       51.     On December 10, 2018, Caforio and Alles met and discussed terms of a potential

transaction. During the course of these discussions, Caforio made a verbal proposal to acquire

Celgene for an aggregate value of $108 per share, with the consideration to be composed of one

share of Bristol-Myers Squibb common stock (up from the 0.930 exchange ratio previously

proposed by Bristol-Myers Squibb) and $55 in cash. Caforio indicated to Alles that such

proposal was subject to completion of due diligence of Celgene and negotiation of mutually

acceptable definitive agreements. Alles conveyed to Caforio that, based on feedback at the prior

Board meeting, he did not believe that the Board would accept the proposal, reminding Caforio

that the Board had previously rejected a proposal in October with a headline value of $110 at that

time and noting that reaching a definitive agreement by January 2, 2019 would be difficult.

Caforio then made a further revised verbal proposal to Alles to acquire Celgene for one share of

Bristol-Myers Squibb common stock and $57 in cash for each share of Celgene common stock.

Caforio indicated that this proposal was subject to the approval of the BMS Board and, like the




                                               14
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 15 of 40 PageID: 15



other proposals discussed, completion of due diligence of Celgene and negotiation of mutually

acceptable definitive agreements. Assuming that each share of Bristol-Myers Squibb common

stock had a value of $53.08, which was the closing price of Bristol-Myers Squibb common stock

on December 7, 2018 (the last trading day prior to the proposal), the proposal represented an

aggregate value of $110.08 per Celgene share. Caforio also reiterated the importance of signing

an agreement by January 2, 2019 and commencing full mutual due diligence. Alles conveyed

that he would communicate the revised proposal to the Board.

       52.    On December 10, 2018, Caforio sent Alles a letter confirming Bristol-Myers

Squibb’s revised proposal in which Celgene stockholders would receive one share of Bristol-

Myers Squibb common stock and $57 in cash for each share of Celgene common stock.

       53.    On December 10, 2018, the Executive Committee met to discuss the revised

proposal and determined that the proposal warranted further consideration by the Board and

authorized members of Celgene management to engage with their counterparts at Bristol-Myers

Squibb on a mutual due diligence exercise.

       54.    Over the next several days, members of management of the two companies made

arrangements to begin a mutual due diligence process. On December 13, 2018, members of

management of the two companies held mutual due diligence sessions in New York City, which

were also attended by certain advisors of Bristol-Myers Squibb and Celgene. Bristol-Myers

Squibb and Celgene each made available to the other, and each other’s representatives, due

diligence information regarding itself and its business, including via upload of documentation to

a data room, which was opened on December 16, 2018. From December 13, 2018 until January

2, 2019, each company and its representatives continued their respective due diligence

investigation of the other company and its business. The due diligence activities included data




                                               15
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 16 of 40 PageID: 16



room reviews, in-person meetings, conference calls and other interactions. Due diligence

findings, including risks and upside opportunities, were reviewed by members of management of

each of Bristol-Myers Squibb and Celgene with their respective boards of directors to help

inform the strategic merits and financial analyses of the potential transaction.

       55.     On December 14, 2018, the Board held a special meeting to discuss the revised

proposal from Bristol-Myers Squibb, with, inter alia, members of Celgene management and

representatives of J.P. Morgan and Citigroup Global Markets Inc. (“Citigroup”), also a financial

advisor to Celgene. Members of Celgene management provided an overview of the revised

proposal, including Bristol-Myers Squibb’s focus on announcing a transaction by January 2,

2019, and an update on full mutual due diligence. Members of Celgene management and the

Board discussed, inter alia, how the revised proposal compared to the prior Bristol-Myers Squibb

proposals. Following discussion, the Board determined that members of Celgene management

should continue discussions with Bristol-Myers Squibb regarding a potential transaction. The

Board also determined that outreach to multiple parties could present meaningful risks and,

accordingly, concluded that the Executive Committee, with advice from members of Celgene

management and Celgene’s financial advisors, should determine whether to make any market

outreach and, if so, to whom, taking into consideration these risks and the very limited number of

parties that the directors believed had the scale and similar strategic focus to enable them to

present a proposal that could be competitive with Bristol-Myers Squibb’s revised proposal.

       56.     On December 14, 2018, Caforio and Alles spoke telephonically. Alles advised

Caforio that members of Celgene management and its external advisors had been authorized by

the Board to continue discussions on the basis of the revised proposal and that they were aligned

with the goal of trying to reach a definitive agreement by January 2, 2019. Caforio




                                                 16
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 17 of 40 PageID: 17



communicated to Alles that the current proposal, which would provide Celgene stockholders

with one share of Bristol-Myers Squibb common stock and $57 in cash per Celgene share,

represented Bristol-Myers Squibb’s best and final offer. Later that day, on behalf of Bristol-

Myers Squibb, Kirkland & Ellis provided an initial draft merger agreement to Wachtell Lipton,

on behalf of Celgene.

       57.    On December 16, 2018, the Executive Committee met to discuss potential

outreach to other parties that could potentially be interested in a strategic transaction with

Celgene. The Executive Committee determined that an inquiry should be made to Party A, a

large publicly traded pharmaceutical company, which, in the view of the Executive Committee,

was the only company that potentially would have a strategic fit with Celgene that was as strong

as that between Celgene and Bristol-Myers Squibb.

       58.    On December 17, 2018, at the direction of and on behalf of Celgene, a

representative of J.P. Morgan contacted the chief executive officer of Party A, explained that

Celgene was considering a change-of-control transaction and asked if Party A would be

interested in presenting a proposal. On December 18, 2018, the chief executive officer of Party A

contacted the representative of J.P. Morgan and indicated that Party A had determined not to

make a proposal.

       59.    Later that day, on December 18, 2018, Alles informed the Executive Committee

of Party A’s response. In light of the Executive Committee’s view that no company was likely to

have both a strategic fit with Celgene that was as strong as that between Celgene and Bristol-

Myers Squibb, as well as the scale to match or exceed the consideration offered by Bristol-Myers

Squibb, the Executive Committee determined that outreach to additional parties presented a




                                               17
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 18 of 40 PageID: 18



significant unfavorable risk of a leak that would be damaging to Celgene and the prospects of a

transaction with Bristol-Myers Squibb, and therefore would not be advisable.

       60.     On December 19, 2018, Wachtell Lipton, on behalf of Celgene, sent a revised

draft of the merger agreement to Kirkland & Ellis, on behalf of Bristol-Myers Squibb. The

revised draft provided, among other things, that each company’s board of directors would be

permitted to terminate the merger agreement in order to enter into a transaction providing for a

superior proposal. It also reduced the termination fee that Celgene would be required to pay to

Bristol-Myers Squibb if the merger agreement were terminated in specified circumstances from

3.75% of the equity transaction value to 2.0% of the equity transaction value. The draft merger

agreement included a covenant requiring Bristol-Myers Squibb to divest assets or take similar

actions if necessary to obtain regulatory approvals so long as doing so would not have a material

adverse effect on the combined company after giving effect to the Celgene acquisition.

Furthermore, the draft revised the “material adverse effect” definition applicable to Celgene to

exclude any adverse development or events with respect to any of Celgene’s existing or pipeline

products. The revised draft agreement further provided that three (instead of two) of Celgene’s

directors would be added upon the closing of the transaction to the BMS Board.

       61.     On December 21, 2018, the Board held a special meeting, with members of

Celgene management and representatives of J.P. Morgan, Citigroup and Wachtell Lipton in

attendance. The Board determined that in light of, among other things, the response from Party

A, the limited universe of additional potential counterparties with similar strategic fit as Bristol-

Myers Squibb or the size and strategic interest to complete a transaction on attractive terms, and

the risk that additional outreach could cause a leak or otherwise jeopardize the potential

transaction with Bristol-Myers Squibb, further outreach to other companies should not be made




                                                 18
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 19 of 40 PageID: 19



at that time. The Board also determined that members of Celgene management should continue

discussions with Bristol-Myers Squibb.

       62.     On December 24, 2018, Kirkland & Ellis, on behalf of Bristol-Myers Squibb, sent

a revised draft of the merger agreement to Wachtell Lipton. The revised draft reverted to Bristol-

Myers Squibb’s position on several of the open items, including providing that either company’s

board of directors would be permitted to change its recommendation to stockholders in favor of

the transaction in response to a superior proposal but would not be able to unilaterally terminate

the merger agreement in these circumstances; the “material adverse effect” provision would not

exclude any adverse development or events with respect to Celgene’s existing or pipeline

products; and only two of the Celgene directors would join the board of directors of the

combined company. In addition, the draft agreement provided that each party would be required

to pay the other party a termination fee equal to 3.25% of the equity transaction value if the

merger agreement were terminated in specified circumstances.

       63.     On December 27, 2018, Wachtell Lipton, on behalf of Celgene, sent a revised

draft of the merger agreement to Bristol-Myers Squibb’s counsel, Kirkland & Ellis. The revised

draft provided, among other things, that each company’s board of directors would be permitted

to terminate the merger agreement in order to enter into a transaction providing for a superior

proposal. It also provided that the termination fee that Celgene would be required to pay to

Bristol-Myers Squibb if the merger agreement were terminated in specified circumstances would

be equal to 2.5% of the equity transaction value, and the termination fee that Bristol-Myers

Squibb would be required to pay to Celgene if the merger agreement were terminated in

specified circumstances would be equal to 3.0% of the equity transaction value. Furthermore, the




                                               19
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 20 of 40 PageID: 20



“material adverse effect” definition applicable to each party excluded any adverse regulatory or

clinical development or events with respect to each party’s pipeline products.

       64.     On December 27, 2018, Caforio and Alles met at the request of Caforio. Caforio

explained that Bristol-Myers Squibb was no longer willing to agree to merger consideration

consisting of $57 in cash and one share of Bristol-Myers Squibb common stock. Caforio further

communicated that Bristol-Myers Squibb would be willing to proceed with a revised proposal

consisting of $50 in cash and one share of Bristol-Myers Squibb common stock, subject to the

completion of Celgene due diligence and finalization of mutually acceptable definitive

agreements. Based on the closing price of Bristol-Myers Squibb common stock on December 27,

2018 of $50.41 (the closing price of Bristol-Myers Squibb common stock on that day), the

proposal represented an aggregate value of $100.41 per Celgene share. Caforio also explained

that Bristol-Myers Squibb was willing to include some form of CVR component to the merger

consideration that would pay up to $8 in cash in the event that certain milestones were achieved

following the closing. Alles explained that he would need to discuss the revised proposal with

the Board.

       65.     On December 28, 2018, members of Celgene and Bristol-Myers Squibb

management discussed and negotiated the terms of a possible CVR, including the amount that

could be payable under the CVR and the milestones that needed to be achieved prior to the

making of such payments. Members of Celgene management proposed to members of Bristol-

Myers Squibb management that the CVR could pay up to $10, with $2 payable upon FDA

approval of each of Celgene’s five near-term, late-stage pipeline assets.

       66.     On December 28, 2018, the Board held a special meeting with members of

Celgene management and representatives of J.P. Morgan, Citigroup and Wachtell Lipton in




                                                20
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 21 of 40 PageID: 21



attendance. Members of Celgene management presented and reviewed Bristol-Myers Squibb’s

revised proposal and updated the Board on the status of negotiations between the companies

regarding the CVR. After discussion, the Board determined that members of Celgene

management should continue to engage with Bristol-Myers Squibb but noted that the terms of

the CVR should be clear, tied to near-term events, and aligned with the strategy of the combined

company.

       67.     On December 29, 2018, the companies continued to negotiate the terms of the

CVR. During those negotiations, Bristol-Myers Squibb stated that it was not willing to pay any

amount under the CVR unless multiple milestones were achieved before the specified milestone

dates. In addition, Bristol-Myers Squibb stated that it would only agree for the CVR to pay up to

$9, not $10 as requested by Celgene. Finally, under Bristol-Myers Squibb’s proposal, the CVR

would pay $9 only if the FDA approves on or before December 31, 2020 the commercial

manufacturing, marketing and sale of all of Ozanimod, JCAR017 and bb2121 with certain

additional requirements related to the regulatory approvals.

       68.     On December 30, 2018, Caforio sent a letter to Alles confirming a proposal

discussed on December 29, 2018. The letter stated that Bristol-Myers Squibb’s best and final

offer was a price per Celgene common share of $50 in cash and one share of Bristol-Myers

Squibb common stock. In addition, each share of Celgene common stock would receive one

CVR that would pay $9 if the FDA were to approve on or before December 31, 2020 the

commercial manufacturing, marketing and sale of all of Ozanimod, JCAR017 and bb2121 with

certain additional requirements related to the regulatory approvals. The letter also stated that

Bristol-Myers Squibb would be willing to increase the cash component of the consideration to up

to $57 per share, with a corresponding reduction in the exchange ratio to maintain overall value.




                                                21
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 22 of 40 PageID: 22



Furthermore, Bristol-Myers indicated that it would announce an intention to execute a post-

closing share buy-back of approximately $5 billion, which it believed would provide support for

the trading price of the Bristol-Myers Squibb common stock received by the Celgene

stockholders and allow for additional value-creation upside for the stockholders of the combined

company. The letter indicated that the proposal was subject to the completion of limited

remaining due diligence and finalization of mutually acceptable definitive agreements, and

would expire if a definitive agreement were not signed by 5:00 p.m. on January 5, 2019.

       69.    From December 31, 2018 to January 2, 2019, Celgene, Bristol-Myers Squibb and

their respective advisors continued to discuss and negotiate the open issues in the merger

agreement and the CVR agreement. Following these discussions and negotiations, the companies

agreed that the merger agreement would provide that each company’s board of directors would

be permitted to terminate the merger agreement in order to enter into a transaction providing for

a superior proposal. They also agreed that the termination fee that each party would be required

to pay to the other party if the merger agreement were terminated in specified circumstances

would be equal to $2.2 billion, which was approximately 2.95% of the equity transaction value

(excluding the CVR) and approximately 2.71% of the equity transaction value (including the full

nominal value of the CVR), based on the closing price of Bristol-Myers Squibb common stock as

of the date prior to announcement of the merger agreement. Furthermore, the companies agreed

that the “material adverse effect” definition applicable to each party would exclude any adverse

development or events with respect to either party’s pipeline products. With respect to the CVR,

the companies also agreed to extend to March 31, 2021 the specified milestone date for the

required FDA approval for bb2121 and to eliminate any additional requirements related to the

regulatory approvals for Ozanimod, JCAR017 and bb2121.




                                               22
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 23 of 40 PageID: 23



       70.    On January 2, 2019, the Board held a special meeting, with members of Celgene

management and representatives of J.P. Morgan, Citigroup and Wachtell Lipton in attendance.

The Board, following discussion, determined that it would prefer to keep the mix of

consideration of $50 per share in cash and one share of Bristol-Myers Squibb common stock, in

light of its view that the stock ownership in the combined company would allow Celgene

stockholders to participate in the anticipated earnings and growth of a stronger combined

company, as well as any synergies resulting from the merger. Representatives of J.P. Morgan and

Citigroup reviewed with the Board their respective financial analyses relating to the fairness to

the holders of Celgene common stock of the consideration proposed to be paid in the merger, and

J.P. Morgan and Citigroup each then rendered its oral opinion, which was subsequently

confirmed in writing, to the Board to the effect that, as of January 2, 2019 and based on and

subject to the assumptions made, procedures followed, matters considered and other limitations

and qualifications set forth in each respective written opinion, the merger consideration to be

paid to the holders of Celgene common stock in the merger was fair, from a financial point of

view, to such holders. Following discussion, the Board unanimously determined that the merger

was fair to, and in the best interests of, Celgene and its stockholders, approved and declared

advisable the merger agreement, the merger and the other transactions contemplated by the

merger agreement, and resolved to recommend adoption of the merger agreement to holders of

shares of Celgene’s common stock.

       71.    Following the approval of the merger agreement and the merger by each of the

BMS Board and the Board, Bristol-Myers Squibb and Celgene executed the merger agreement

early during the morning of January 3, 2019. Concurrently with entering into the merger




                                               23
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 24 of 40 PageID: 24



agreement, Bristol-Myers Squibb entered into a bridge facility commitment letter with MSSF

and MUFG.

The Company Announces the Proposed Merger

        72.     On the morning of January 3, 2019, prior to the open of markets, Bristol-Myers

Squibb and Celgene publicly announced the transaction via press release. The press release

stated, in pertinent part:

                Bristol-Myers Squibb to Acquire Celgene to Create a Premier
                Innovative Biopharma Company

                ● Highly Complementary Portfolios with Leading Franchises in
                  Oncology, Immunology and Inflammation and Cardiovascular
                  Disease

                ● Significantly Expands Phase III Assets with Six Expected Near-
                   Term Product Launches, Representing Greater Than $15 Billion
                   in Revenue Potential

                ● Registrational Trial Opportunities and Early-Stage Pipeline
                  Position Combined Company for Sustained Leadership
                  Underpinned by Cutting-Edge Technologies and Discovery
                  Platforms

                ● Strong Combined Cash Flows, Enhanced Margins and EPS
                  Accretion of Greater Than 40% in First Full Year

                ● Approximately $2.5 Billion of Expected Run-Rate Cost
                  Synergies to Be Achieved by 2022

                NEW YORK & SUMMIT, N.J.,--(BUSINESS WIRE)--Bristol-
                Myers Squibb Company (NYSE:BMY) and Celgene Corporation
                (NASDAQ:CELG) today announced that they have entered into a
                definitive merger agreement under which Bristol-Myers Squibb
                will acquire Celgene in a cash and stock transaction with an equity
                value of approximately $74 billion. Under the terms of the
                agreement, Celgene shareholders will receive 1.0 Bristol-Myers
                Squibb share and $50.00 in cash for each share of Celgene.
                Celgene shareholders will also receive one tradeable Contingent
                Value Right (CVR) for each share of Celgene, which will entitle
                the holder to receive a payment for the achievement of future
                regulatory milestones. The Boards of Directors of both companies
                have approved the combination.



                                                24
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 25 of 40 PageID: 25



            The transaction will create a leading focused specialty biopharma
            company well positioned to address the needs of patients with
            cancer, inflammatory and immunologic disease and cardiovascular
            disease through high-value innovative medicines and leading
            scientific capabilities. With complementary areas of focus, the
            combined company will operate with global reach and scale,
            maintaining the speed and agility that is core to each company’s
            strategic approach.

            Based on the closing price of Bristol-Myers Squibb stock of
            $52.43 on January 2, 2019, the cash and stock consideration to be
            received by Celgene shareholders at closing is valued at $102.43
            per Celgene share and one CVR (as described below). When
            completed, Bristol-Myers Squibb shareholders are expected to own
            approximately 69 percent of the company, and Celgene
            shareholders are expected to own approximately 31 percent.

            “Together with Celgene, we are creating an innovative biopharma
            leader, with leading franchises and a deep and broad pipeline that
            will drive sustainable growth and deliver new options for patients
            across a range of serious diseases,” said Giovanni Caforio, M.D.,
            Chairman and Chief Executive Officer of Bristol-Myers Squibb.
            “As a combined entity, we will enhance our leadership positions
            across our portfolio, including in cancer and immunology and
            inflammation. We will also benefit from an expanded early- and
            late-stage pipeline that includes six expected near-term product
            launches. Together, our pipeline holds significant promise for
            patients, allowing us to accelerate new options through a broader
            range of cutting-edge technologies and discovery platforms.”

            Dr. Caforio continued, “We are impressed by what Celgene has
            accomplished for patients, and we look forward to welcoming
            Celgene employees to Bristol-Myers Squibb. Our new company
            will continue the strong patient focus that is core to both
            companies’ missions, creating a shared organization with a goal of
            discovering, developing and delivering innovative medicines for
            patients with serious diseases. We are confident we will drive
            value for shareholders and create opportunities for employees.”

            “For more than 30 years, Celgene’s commitment to leading
            innovation has allowed us to deliver life-changing treatments to
            patients in areas of high unmet need. Combining with Bristol-
            Myers Squibb, we are delivering immediate and substantial value
            to Celgene shareholders and providing them meaningful
            participation in the long-term growth opportunities created by the
            combined company,” said Mark Alles, Chairman and Chief
            Executive Officer of Celgene. “Our employees should be


                                           25
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 26 of 40 PageID: 26



            incredibly proud of what we have accomplished together and
            excited for the opportunities ahead of us as we join with Bristol-
            Myers Squibb, where we can further advance our mission for
            patients. We look forward to working with the Bristol-Myers
            Squibb team as we bring our two companies together.”

            Compelling Strategic Benefits

            ● Leading franchises with complementary product portfolios
              provide enhanced scale and balance. The combination
              creates:

              ◦ Leading oncology franchises in both solid tumors and
                hematologic malignancies led by Opdivo and Yervoy as well
                as Revlimid and Pomalyst;

              ◦ A top five immunology and inflammation franchise led by
                Orencia and Otezla; and

              ◦ The #1 cardiovascular franchise led by Eliquis.

              ◦ The combined company will have nine products with more
                than $1 billion in annual sales and significant potential for
                growth in the core disease areas of oncology, immunology
                and inflammation and cardiovascular disease.

            The combined company will have nine products with more than $1
            billion in annual sales and significant potential for growth in the
            core disease areas of oncology, immunology and inflammation and
            cardiovascular disease.

            ● Near-term launch opportunities representing greater than
              $15 billion in revenue potential. The combined company will
              have six expected near-term product launches:

              ◦ Two in immunology and inflammation, TYK2 and ozanimod;
                and

              ◦ Four in hematology, luspatercept, liso-cel (JCAR017), bb2121
                and fedratinib.

            These launches leverage the combined commercial capabilities of
            the two companies and will broaden and enhance Bristol-Myers
            Squibb’s market position with innovative and differentiated
            products. This is in addition to a significant number of lifecycle
            management registrational readouts expected in Immuno-
            Oncology (IO).



                                            26
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 27 of 40 PageID: 27



                                           ***

            Based on the closing price of Bristol-Myers Squibb stock on
            January 2, 2019, the cash and stock consideration to be received by
            Celgene shareholders is valued at $102.43 per share. The cash and
            stock consideration represents an approximately 51 percent
            premium to Celgene shareholders based on the 30-day volume
            weighted average closing stock price of Celgene prior to signing
            and an approximately 54 percent premium to Celgene shareholders
            based on the closing stock price of Celgene on January 2, 2019.
            Each share also will receive one tradeable CVR, which will entitle
            its holder to receive a one-time potential payment of $9.00 in cash
            upon FDA approval of all three of ozanimod (by December 31,
            2020), liso-cel (JCAR017) (by December 31, 2020) and bb2121
            (by March 31, 2021), in each case for a specified indication.

            The transaction is not subject to a financing condition. The cash
            portion will be funded through a combination of cash on hand and
            debt financing. Bristol-Myers Squibb has obtained fully committed
            debt financing from Morgan Stanley Senior Funding, Inc. and
            MUFG Bank, Ltd. Following the close of the transaction, Bristol-
            Myers Squibb expects that substantially all of the debt of the
            combined company will be pari passu.

            Corporate Governance

            Following the close of the transaction, Dr. Caforio will continue to
            serve as Chairman of the Board and Chief Executive Officer of the
            company. Two members from Celgene’s Board will be added to
            the Board of Directors of Bristol-Myers Squibb. The combined
            company will continue to have a strong presence throughout New
            Jersey.

            Approvals and Timing to Close

            The transaction is subject to approval by Bristol-Myers Squibb and
            Celgene shareholders and the satisfaction of customary closing
            conditions and regulatory approvals. Bristol-Myers Squibb and
            Celgene expect to complete the transaction in the third quarter of
            2019.

            Advisors

            Morgan Stanley & Co. LLC is serving as lead financial advisor to
            Bristol-Myers Squibb, and Evercore and Dyal Co. LLC are serving
            as financial advisors to Bristol-Myers Squibb. Kirkland & Ellis
            LLP is serving as Bristol-Myers Squibb’s legal counsel. J.P.



                                            27
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 28 of 40 PageID: 28



            Morgan Securities LLC is serving as lead financial advisor and Citi
            is acting as financial advisor to Celgene. Wachtell, Lipton, Rosen
            & Katz is serving as legal counsel to Celgene.

                                            ***

            Important Information For Investors And Stockholders

            This communication does not constitute an offer to sell or the
            solicitation of an offer to buy any securities or a solicitation of any
            vote or approval. It does not constitute a prospectus or prospectus
            equivalent document. No offering of securities shall be made
            except by means of a prospectus meeting the requirements of
            Section 10 of the U.S. Securities Act of 1933, as amended.

            In connection with the proposed transaction between Bristol-Myers
            Squibb Company (“Bristol-Myers Squibb”) and Celgene
            Corporation (“Celgene”), Bristol-Myers Squibb and Celgene will
            file relevant materials with the Securities and Exchange
            Commission (the “SEC”), including a Bristol-Myers Squibb
            registration statement on Form S-4 that will include a joint proxy
            statement of Bristol-Myers Squibb and Celgene that also
            constitutes a prospectus of Bristol-Myers Squibb, and a definitive
            joint proxy statement/prospectus will be mailed to stockholders of
            Bristol-Myers Squibb and Celgene. INVESTORS AND
            SECURITY HOLDERS OF BRISTOL-MYERS SQUIBB AND
            CELGENE ARE URGED TO READ THE JOINT PROXY
            STATEMENT/PROSPECTUS AND OTHER DOCUMENTS
            THAT WILL BE FILED WITH THE SEC CAREFULLY AND
            IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE
            BECAUSE          THEY      WILL       CONTAIN         IMPORTANT
            INFORMATION. Investors and security holders will be able to
            obtain free copies of the registration statement and the joint proxy
            statement/prospectus (when available) and other documents filed
            with the SEC by Bristol-Myers Squibb or Celgene through the
            website maintained by the SEC at https://www.sec.gov/. Copies of
            the documents filed with the SEC by Bristol-Myers Squibb will be
            available free of charge on Bristol-Myers Squibb’s internet website
            at https://www.bms.com/ under the tab, “Investors” and under the
            heading “Financial Reporting” and subheading “SEC Filings” or
            by contacting Bristol-Myers Squibb’s Investor Relations
            Department through https://www.bms.com/investors/investor-
            contacts.html. Copies of the documents filed with the SEC by
            Celgene will be available free of charge on Celgene’s internet
            website at https://www.celgene.com/ under the tab “Investors” and
            under the heading “Financial Information” and subheading “SEC



                                              28
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 29 of 40 PageID: 29



               Filings” or by contacting Celgene’s Investor Relations Department
               at ir@celgene.com.

The Preclusive Deal Provisions

       73.     In addition to failing to conduct a fair and reasonable sales process that failed to

solicit bids from any other potential acquirors, the Individual Defendants agreed to certain deal

protection provisions in the Merger Agreement that operate conjunctively to deter other suitors

from submitting a superior offer for Celgene.

       74.     Specifically, pursuant to the Merger Agreement, Defendants agreed to: (i) a strict

no-solicitation provision that prevents the Company from soliciting other potential acquirers or

even continuing discussions and negotiations with potential acquirers; (ii) an information rights

provision that requires the Company to disclose the identity of any competing bidder and to

furnish Bristol-Myers Squibb with the terms of any competing bid and confidentiality agreement;

(iii) a matching rights provision which gives Bristol-Myers Squibb four business days to match

any unsolicited superior acquisition proposal the Board receives; and (iv) a provision that

requires the Company to pay Bristol-Myers Squibb a termination fee of $2.2 billion if the

Company, among other things, signs an alternative acquisition agreement.

       75.     These deal protection provisions, particularly when considered collectively,

substantially and improperly limited the Board’s ability to act with respect to investigating and

pursuing superior proposals and alternatives, including a sale of all or part of Celgene.

       76.     Given that the preclusive deal protection provisions in the Merger Agreement

impede a superior bidder from emerging, it is imperative that Celgene’s shareholders receive all

material information necessary for them to cast a fully informed vote at the shareholder meeting

concerning the Proposed Merger.




                                                 29
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 30 of 40 PageID: 30



Interests of the Officers and Directors of Celgene
to Completing the Proposed Merger

       77.       Certain of the officers and/or directors of the Company have significant financial

interests in completing the Proposed Merger.

       78.       Among other things, each of Celgene’s executive officer is eligible to participate

in Celgene’s Executive Severance Plan (the “ESP”), and is eligible to receive the following

severance benefits upon a CIC Termination, subject to the executive officer’s execution and non-

revocation of a release and termination agreement: (i) a cash severance payment equal to (x) 2.5

(or 3, in the case of the Chief Executive Officer) multiplied by (y) the sum of the executive

officer’s annual base salary and target annual cash incentive opportunity, (ii) COBRA

continuation coverage at active employee rates for a benefits continuation period of up to 30

months (or 36 months, in the case of the Chief Executive Officer), (iii) 18 months of

outplacement services, (iv) a prorated annual incentive compensation award for the year of

termination based on the greater of assumed achievement of the applicable performance goals at

the target level and the actual level of achievement of the applicable performance goals through

the termination date, and (v) full accelerated vesting of all outstanding equity awards granted

under Celgene’s equity plans.

       79.       The following, taken from the S-4, shows the potential payouts to Celgene’s

officers and directors as a result of their exchange of shares of Celgene for the Merger

Consideration:




                                                 30
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 31 of 40 PageID: 31



Interests of the Financial Advisors to the Proposed Merger

        80.     Celgene engaged J.P. Morgan and Citigroup (the “Celgene Financial Advisors”)

to act as its financial advisor in connection with the Proposed Merger, including the delivery of a

fairness opinion as described above. Celgene agreed to pay J.P Morgan a transaction fee of $100

million, of which $15 million is payable by Celgene to J.P. Morgan in connection with J.P.

Morgan’s delivery of its opinion, and the balance of which becomes payable upon the closing of

the merger. Celgene also agreed to pay Citigroup, for its financial advisory services in

connection with the merger, an aggregate fee of $67 million, $10 million of which became

payable upon the delivery by Citigroup of its opinion and the balance of which is payable upon

completion of the merger. Celgene also agreed to reimburse the Celgene Financial Advisors for

certain expenses and to indemnify the Celgene Financial Advisors and related persons against

various liabilities.

   MATERIALLY FALSE AND MISLEADING STATEMENTS AND/OR MATERIAL
            OMISSIONS IN THE REGISTRATION STATEMENT

        81.     Defendants were obligated to carefully review the S-4 before it was filed with the

SEC and disseminated to the Company’s shareholders to ensure that it did not contain any

material false and misleading statements or material misrepresentations or omissions. However,

the S-4 misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make an informed decision concerning whether to vote in favor of the Proposed

Merger, in violation of Sections 14(a) and 20(a) of the Exchange Act.

Material Omissions Relating to Celgene’s Financial and Business Projections

        82.     The S-4 discloses Celgene’s projections of certain non-GAAP (generally accepted

accounting principles) financial measures, including EBITDA and Adjusted EBITDA, but

Defendants failed to provide stockholders with the necessary line item projections for the metrics



                                                31
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 32 of 40 PageID: 32



used to calculate Celgene’s non-GAAP metrics or otherwise reconcile the non-GAAP

projections to the most comparable GAAP measures.

       83.     The S-4 also discloses Celgene Adjusted Bristol-Myers Squibb Financial

Projections, which include EBITDA and Unlevered free cash flow. Defendants failed to provide

stockholders with the necessary line item projections for the metrics used to calculate Bristol-

Myers Squibb’s non-GAAP metrics or otherwise reconcile the non-GAAP projections to the

most comparable GAAP measures.

       84.     To avoid misleading stockholders with non-GAAP financial measures in business

combinations such as the Proposed Merger, publicly traded companies must provide a

reconciliation of the differences between the non-GAAP financial measures with the most

comparable financial measures calculated and presented in accordance with GAAP

measurements. Indeed, defendants acknowledge in the S-4, with respect to Celgene 2 and Bristol-

Myers Squibb, 3 that non-GAAP financial measures as presented by Celgene may not be

comparable to similarly titled measures reported by other companies. As such, Celgene’s

stockholders are entitled to the line item projections used to calculate the Company’s, and

2
 “EBITDA, adjusted EBITDA and unlevered free cash flow are non-GAAP financial measures.
This information was not prepared for public disclosure. Non-GAAP financial measures should
not be considered a substitute for, or superior to, financial measures determined or calculated in
accordance with GAAP. Additionally, non-GAAP financial measures as presented by Celgene
may not be comparable to similarly titled measures reported by other companies. In the view of
Celgene’s management, the Celgene financial projections were prepared on a reasonable basis
based on the information available to Celgene’s management at the time of their preparation.”
3
  “Bristol-Myers Squibb unlevered free cash flow and Bristol-Myers Squibb cash net income are
non-GAAP financial measures. This information was not prepared for public disclosure. Non-
GAAP financial measures should not be considered a substitute for, or superior to, financial
measures determined or calculated in accordance with GAAP. Additionally, non-GAAP financial
measures as presented by Bristol-Myers Squibb may not be comparable to similarly titled
measures reported by other companies. In the view of Bristol-Myers Squibb’s management, the
Bristol-Myers Squibb financial projections were prepared on a reasonable basis based on the
information available to Bristol-Myers Squibb’s management at the time of their preparation.”



                                                32
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 33 of 40 PageID: 33



Bristol-Myers Squibb’s, non-GAAP projections or a reconciliation of the non-GAAP projections

to the most comparable GAAP measures.

       85.    The S-4 discloses that “Bristol-Myers Squibb management provided an estimate

of the probability of achieving the three FDA approvals required to trigger the $9 payment under

the CVR agreement … was 45%.” The S-4 also discloses that “Celgene management provided

estimates of the probabilities of achieving the three FDA approvals required to trigger the $9

payment under the CVR agreement to the Celgene Board in connection with its evaluation of the

merger.… The probability of triggering the $9 payment under the CVR by March 31, 2021 was

54.4% for Celgene management case 1; 72.9% for Celgene management case 2; 100.0% for

Celgene management case 3; and 69.1% for the Celgene blended management case, and the

probability of triggering the payment under the CVR earlier, by December 31, 2020, was 45.9%

for Celgene management case 1; 72.9% for Celgene management case 2; 100.0% for Celgene

management case 3; and 66.2% for the Celgene blended management case.” In short, the S-4s

disclosures make it difficult for shareholders to value the CVR because it simply provides

descriptions of management cases, without describing what those cases mean.

       86.    The Proxy Statement also fails to disclose significant information for shareholders

to estimate of contingent value payments pursuant to the CVR Agreement, which provides a one-

time, $9-per-share bonus if Celgene's ozanimod, liso-cel, and bb2121 secure FDA approval.

Among other things, the CVR does not disclose the likelihood of, for example, one or two of the

foregoing treatments securing FDA approval, which would allow Celgene’s shareholders to

fairly appraise how to vote on the Proposed Merger.




                                              33
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 34 of 40 PageID: 34



Material Omissions Relating to Celgene Financial Advisors Analyses and Fairness
Opinions

       87.     With regard to J.P. Morgan’s Selected Public Trading Multiples Analyses and

Citigroup’s Selected Public Companies Analysis for both Celgene and Bristol-Myers Squib, the

S-4 fails to disclose 2019 P/E multiples and Price / FY2019E Earnings, respectively, based upon,

inter alia, the Celgene blended management case and Celgene adjusted Bristol-Myers Squibb

financial projections and analyst research reports (without explaining how the amount was

derived, or from which analyst reports), and does not disclose the EPS estimates necessary to

convert the 2019 P/E multiple to a share price.

       88.     With regard to J.P. Morgan’s Selected Transaction Multiples Analysis of Celgene

and Citigroup’s Selected Precedent Transaction Analysis, the S-4 fails to the S-4 fails to disclose

the reasons or criteria used for each of the selected transactions. This is particularly important

where, as here, there is substantial but incomplete overlap in the selection of transactions.

Indeed, J.P. Morgan selected all seven of the transactions used by Citigroup, but also included

the acquisition of Actelion Ltd by Johnson & Johnson in its analysis. The appropriateness of

including that acquisition is particularly important to Celgene’s shareholders, as that was the

transaction consummated on the largest Forward EBITDA (CY1) of all acquisitions considered

by either of the Celgene Financial Advisors.

       89.     With respect to J.P. Morgan’s and Citigroup’s Discounted Cash Flow Analyses,

the S-4 fails to disclose the specific numerical inputs and assumptions underlying the discount

rates selected and applied in J.P. Morgan’s analysis. This data is particularly important where, as

here, each of the Celgene Financial Advisors came to different conclusions about the applicable

discount rate using the same assumptions provided by Celgene’s management (discount rates

from 8.50% to 9.50% for Celgene and from 7.25% to 8.25% for Bristol-Myers Squibb use by



                                                  34
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 35 of 40 PageID: 35



J.P. Morgan, compared with discount rates from 8.3% to 9.5% for Celgene and from 7.9% to

9.2% for Bristol-Myers Squibb used by Citigroup, and discount rates from 7.5% to 9% for

Celgene and 7.5% to 8.5% for Bristol-Myers Squibb used by the Bristol-Myers Squibb financial

advisors).

          90.   With respect to the Celgene Financial Advisors’ Analyst Price Target Analyses,

the S-4 fails to disclose which public equity research analysts’ reports or data were reviewed and

each of the specific price targets contained in the reports. This is particularly important where, as

here, J.P. Morgan disclosed that it “reviewed certain publicly available equity research analyst

price targets for Bristol-Myers Squibb common stock available as of December 31, 2018, and

noted that the range of such price targets was $47.00 per share to $70.00 per share” while

Citigroup “noted that the range of such price targets as of December 31, 2018 was $47.00 to

$75.00 per share of Bristol-Myers Squibb common stock.”

                                             COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(A) OF THE
      EXCHANGE ACT AND RULE 14A-9 PROMULGATED THEREUNDER)

          91.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          92.   Section 14(a)(1) makes it “unlawful for any person, by the use of the mails or by

any means or instrumentality of interstate commerce or of any facility of a national securities

exchange or otherwise, in contravention of such rules and regulations as the Commission may

prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect

of any security (other than an exempted security) registered pursuant to section 78l of this title.”

15 U.S.C. § 78n(a)(1).



                                                 35
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 36 of 40 PageID: 36



       93.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) provides that

communications with stockholders in a recommendation statement shall not contain “any

statement which, at the time and in the light of the circumstances under which it is made, is false

or misleading with respect to any material fact, or which omits to state any material fact

necessary in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-

9.

       94.     Defendants have issued the S-4 with the intention of soliciting stockholders

support for the Proposed Merger. Each Defendant reviewed and authorized the dissemination of

the S-4, which fails to provide critical information regarding, among other things, the financial

projections for the Company and the fairness opinion of Celgene’s financial advisor.

       95.     In so doing, Defendants made untrue statements of material fact and/or omitted

material facts necessary to make the statements made not misleading. Each Defendant, by virtue

of their roles as officers and/or directors, was aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). Defendants were therefore negligent, as

they had reasonable grounds to believe material facts existed that were misstated or omitted from

the S-4, but nonetheless failed to obtain and disclose such information to stockholders although

they could have done so without extraordinary effort.

       96.     Defendants knew or were negligent in not knowing that the S-4 is materially

misleading and omits material facts that are necessary to render it not misleading. Defendants

undoubtedly reviewed and relied upon the omitted information identified above in connection

with their decision to approve and recommend the Proposed Merger.

       97.     Defendants knew or were negligent in not knowing that the material information

identified above has been omitted from the S-4, rendering the sections of the S-4 identified above




                                                36
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 37 of 40 PageID: 37



to be materially incomplete and misleading. Indeed, Defendants were required to be particularly

attentive to the procedures followed in preparing the S-4 and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

          98.    Defendants were, at the very least, negligent in preparing and reviewing the S-4.

The preparation of a registration statement by corporate insiders containing materially false or

misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the S-4 or failing to notice the material

omissions in the S-4 upon reviewing it, which they were required to do carefully as the

Company’s directors. Indeed, Defendants were intricately involved in the process leading up to

the signing of the Merger Agreement and the preparation of the Company’s financial projections.

          99.    The misrepresentations and omissions in the S-4 are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Merger.

          100.   Plaintiff and the Class have no adequate remedy at law. Only through the exercise

of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                              COUNT II

 (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF SECTION 20(A)
                       OF THE EXCHANGE ACT)

          101.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          102.   The Individual Defendants acted as controlling persons of Celgene within the

meaning of Section 20(a) as alleged herein. By virtue of their positions as officers and/or

directors of Celgene, and participation in and/or awareness of the Company’s operations and/or



                                                  37
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 38 of 40 PageID: 38



intimate knowledge of the incomplete and misleading statements contained in the S-4 filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that Plaintiff contends are materially incomplete and misleading.

       103.    Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the S-4 and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       104.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The S-4 at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Merger. They

were thus directly involved in preparing this document.

       105.    In addition, as set forth in the S-4 sets forth at length and described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The S-4 purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       106.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a).

       107.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their as alleged herein. By virtue of their positions as controlling persons, these Defendants are




                                                38
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 39 of 40 PageID: 39



liable pursuant to Section 20(a). As a direct and proximate result of Individual Defendants’

conduct, Plaintiff and the Class will be irreparably harmed.

       108.    Plaintiff and the other members of the Class have no adequate remedy at law.

Only through the exercise of this Court’s equitable powers can Plaintiff and the Class be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A. Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B. Enjoining Defendants and all persons acting in concert with them from proceeding

with the stockholders vote on the Proposed Merger or consummating the Proposed Merger,

unless and until the Company discloses the material information discussed above which has been

omitted from the S-4;

       C. Directing Defendants to account to Plaintiff and the other members of the Class for all

damages sustained as a result of their wrongdoing;

       D. Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E. Granting such other and further relief as this Court may deem just and proper.




                                                39
Case 2:19-cv-04804-CCC-SCM Document 1 Filed 02/06/19 Page 40 of 40 PageID: 40



                                         JURY DEMAND

   Plaintiff demands a trial by jury on all issues so triable.

DATED: February 6, 2019                             Respectfully Submitted,

                                                    By: /s/Gary S. Graifman
                                                    Gary S. Graifman
                                                    Jay I. Brody
                                                    KANTROWITZ, GOLDHAMER
                                                    & GRAIFMAN, P.C.
                                                    747 Chestnut Ridge Road
                                                    Suite 200
                                                    Chestnut Ridge, New York 10977
                                                    Telephone:    (201) 391-7000
                                                    Facsimile:    (201) 307-1088
                                                    Email:        ggraifman@kgglaw.com
                                                    Email:        jbrody@kgglaw.com

                                                    Howard T. Longman
                                                    Michael J. Klein
                                                    STULL, STULL, & BRODY
                                                    6 East 45th Street
                                                    New York, NY 10017
                                                    Telephone:     (212) 687-7230
                                                    Facsimile:     (212) 490-2022
                                                    Email:         hlongman@ssbny.com
                                                    Email:         mklein@ssbny.com

                                                    Attorneys for Plaintiff




                                                 40
